VAN HOOMISSEN, J.
Claimant appeals from an order of the Workers’ Compensation Board reversing the opinion and order of the referee allowing the claim. We affirm.
Claimant was employed as a warehouseman. In July, 1978, he was standing on a tractor when he slipped and fell to the ground, causing impact on his legs and hips. He immediately felt pain in his right hip. His physician referred him to Dr. Struckman, an orthopedist, who became his primary treating physician and surgeon.
Claimant commenced receiving treatments, but his problems continued. An x-ray revealed a fracture of the right femoral head, with the possibility of aseptic necrosis. Bone scans confirmed a degenerative problem. Dr. Struckman reported that the condition was probably the result of the fall, but could not rule out an underlying disease process.
Claimant, although still complaining about his right hip, attempted to return to work in December, 1978. By March, 1979, he had also developed pain in the left hip, causing him to discontinue work. When he was examined for the new complaint, a tomogram revealed a possible old sub-capital fracture of the left femoral neck. Subsequent diagnostic tests revealed aseptic necrosis in the left, as well as the right, hip.
SAIF then requested a medical opinion from Dr. Much, who concluded that the aseptic necrosis of both hips probably would have developed independently of a “knee strain” in 1978. SAIF next referred claimant to Orthopedic Consultants, where he was examined by Drs. Holm, Jones and Dow in May, 1979. Their findings showed constant bilateral pain in the groin, knees and hips, with significant restriction of hip movement. Their diagnosis revealed that the right hip disorder was directly related to the industrial injury, but the source of the left hip problem was “undetermined.” Claimant was not considered medically stationary, and surgical intervention was recommended to correct the continuing difficulties on the right side.
Dr. Struckman did not agree with Orthopedic Consultants. He felt that aseptic necrosis was present bilaterally, that the condition on both sides should be accepted as job *109related because the etiology was so similar and that surgery on the right hip was not warranted, although bone grafting on the left side would be advisable. That operation was performed on the left hip in June, 1979. After the surgery, Dr. Struckman felt claimant’s right hip would be the major source of future problems and would restrict him from doing physical work.
Claimant continued through a post-surgical convalescent stage for his left hip into the fall of 1979. By November, his most persistent complaints involved his right side. He was evaluated by Dr. Zimmerman, an orthopedist, who diagnosed bilateral avascular necrosis of the right femoral head, but was unable to determine the source of the problem. He recommended right hip surgery, with a possible left side followup. Again, Dr. Struckman disagreed, feeling that the proposed surgery was not warranted.
Claimant’s difficulties persisted. In February, 1980, Dr. Struckman attempted to reevaluate the condition in both hips. He indicated that he found no underlying disease process and felt the aseptic necrosis in both hips was related to the industrial injury. He acknowledged that the causative link between the original injury and the left hip necrosis would be unusual, but he suggested that, if SAIF had accepted responsibility for claimant’s right hip condition, then the same industrial injury should be considered as the cause of the left hip problem. SAIF accepted responsibility for treatment of the right hip as a result of the fracture of the femoral head, however SAIF denied liability for the underlying bilateral necrosis. At SAIF’s request, Dr. Anderson examined claimant in April, 1980, and found the right femoral fracture, pre-existing aseptic necrosis in both femoral heads and evidence of the bone graft which Dr. Struckman had performed on the left side. He felt that the fracture was a result of the effects of the industrial injury superimposed on a pre-existing aseptic necrotic change in the femur head. His prognosis for the right side was very guarded, with the prospect of continued care over a number of years and the eventual necessity for a hip replacement. He felt that the left hip condition was not connected to the industrial accident because of a lack of evidence of trauma.
*110Only Dr. Struckman felt that claimant’s left side condition was caused by the industrial injury and his opinion was guarded because, as is obvious, he did not believe that it was medically probable that the injury caused claimant’s right hip aseptic necrosis. Furthermore, Dr. Struckman’s opinion was based upon a faulty premise, i.e.: that SAIF had accepted the right hip necrosis. In fact, SAIF only accepted responsibility for the right hip fracture, not the necrotic condition. Dr. Struckman’s opinion is therefore not persuasive.
In contrast, Drs. Much and Anderson were emphatic in their opinions that the necrosis in both hips pre-existed the trauma. We find most persuasive this statement from Dr. Anderson’s second report:
“It is to be noted that the fracture in the right hip occurred in the femoral head in the articulating surface. This is to be distinguished from the usual fracture, which occurs either below the head of the femur or in the trochanteric region.
“This fracture occurred probably due to the injuries superimposed upon a pre-existing aseptic necrotic change in the head of the femur. * * *”
That is, Dr. Anderson found that the nature of the injury itself suggested a pre-existing disease process was present.
Because we conclude claimant’s evidence is conjectural only and not based on medical probabilities, we find claimant has failed to sustain his burden of showing that the greater medical probability is that the aseptic necrosis of the left femur did not pre-exist his injury.
We therefore affirm the order of the Board.
Affirmed.